                                          Jay J. Schuttert, Esq.
                                     1    Nevada Bar No. 8656
                                          Alexandria L. Layton, Esq.
                                     2    Nevada Bar No. 14228
                                          EVANS FEARS & SCHUTTERT LLP
                                     3    6720 Via Austi Parkway, Suite 300
                                          Las Vegas, Nevada 89119
                                     4    Telephone: 702-805-0290
                                          Facsimile: 702-805-0291
                                     5    Email: jschuttert@efstriallaw.com
                                          Email: alayton@efstriallaw.com
                                     6
                                          Attorneys for Defendants Northrop Grumman
                                     7    Systems Corporation, Goodrich Corporation and
                                          Titeflex Commercial, Inc.
                                     8
                                          Stephen C. Musilli (appearing pro hac vice)
                                     9
                                          VORYS, SATER, SEYMOUR AND PEASE LLP
                                    10    52 East Gay Street
                                          Columbus, Ohio 43215
                                    11    Telephone: 614-464-6494
                                          Email: scmusilli@vorys.com
                                    12
                                          Attorneys for Defendant Goodrich Corporation
                                    13
                                                                    UNITED STATES DISTRICT COURT
                                    14
                                                                              LAS VEGAS, NEVADA
6720 Via Austi Parkway, Suite 300




                                    15
  Evans Fears & Schuttert LLP

    Las Vegas, Nevada 89119




                                    16    JORDAN J. POTTER,
                                                                                                 Case No.: 2:20-cv-00276-RFB-VCF
                                    17                          Plaintiff,
                                                                                                 JOINT STIPULATION AND
                                    18    vs.                                                    ORDER FOR EXTENSION OF
                                                                                                 TIME FOR DEFENDANT
                                    19    ARROWHEAD PRODUCTS, individually and as                GOODRICH CORPORATION TO
                                          successor in interest to Arrowhead Rubber              FILE ITS REPLY IN SUPPORT OF
                                    20    Company, et al.                                        ITS RENEWED MOTION TO
                                                                                                 DISMISS FOR LACK OF
                                    21                          Defendants.                      PERSONAL JURISDICTION
                                    22                                                           (SECOND REQUEST)
                                    23

                                    24          IT IS HEREBY STIPULATED AND AGREED, by and between Defendant Goodrich
                                    25   Corporation and Plaintiff Jordan J. Potter, through their respective counsel, that the time for
                                    26   Defendant Goodrich to file its Reply In Support of its Renewed Motion to Dismiss for Lack of
                                    27   Personal Jurisdiction be extended for 14 days, up to and including July 30, 2021. This request is
                                    28   made in good faith and not for any delay.
 1   Jordan J. Potter v. Arrowhead Products, et al.
     Case No. 2:20-cv-00276-RFB-VCF
 2   Joint Stipulation and Order for Extension of time for Defendant Goodrich Corporation to File its
     Reply in Support of its Renewed Motion to Dismiss for Lack of Personal Jurisdiction
 3

 4
            Accordingly, for good cause showing, the parties have agreed to an extension of time, up to
 5
     and including July 30, 2021, for Defendant Goodrich to file its Reply In Support of its Renewed
 6
     Motion to Dismiss for Lack of Personal Jurisdiction.
 7

 8
            Dated this 14th day of July, 2021.
 9
10    EVANS FEARS & SCHUTTERT LLP                    CRAIG P. KENNY & ASSOCIATES
11    By: /s/ Jay J. Schuttert                       By: /s/ Lawrence E. Mittin
          Jay J. Schuttert, Esq.                        Lawrence E. Mittin, Esq.
12        Nevada Bar No. 8656                           Nevada Bar No. 005428
          Alexandria L. Layton, Esq.
13        Nevada Bar No. 14228                       MAUNE RAICHLE HARTLEY FRENCH
                                                     & MUDD, LLC
14         Attorneys for Defendants Northrop
           Grumman Systems Corporation,              By: /s/ Lorette Fisher
15         Goodrich Corporation and Titeflex             T. Barton French, Jr.
           Commercial, Inc.                              Nevada Bar No. 5641
16                                                       Jackalyn A. Olinger Rochelle
      VORYS, SATER, SEYMOUR AND                          Admitted Pro Hac Vice
17    PEASE LLP                                          Lorrette Fisher, New York
                                                         Admitted Pro Hac Vice
18    By: /s/ Stephen C. Musilli
          Stephen C. Musilli, Esq.                          Attorneys for Plaintiff
19        Admitted pro hac vice                             Jordan Potter
20         Attorneys for Defendant
           Goodrich Corporation
21

22                                               ORDER
            IT IS SO ORDERED.
23
                                                 _____________________________________
24                                                UNITED STATES DISTRICT JUDGE
25

26                                                        July 15, 2021
                                                 DATED: _______________________________

27                                               CASE NO.: 2:20-cv-00276-RFB-VCF
28

                                                   -2-
